Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
Claims 57-71 and 73-75 are allowed.
This communication warrants no examiner’s reason for allowance, as the prosecution and applicant’s reply make evident reasons for allowance [see applicant’s persuasive arguments/remarks filed on 3/18/2021], satisfying the record “record as a whole” as required by rule 37 CFR 1.104(e). In this case, the substance of applicant’s remarks and the amendments herein made to the claims clarifying the claimed invention indicate the reasons claims are patentable over the prior art of record. Reason for allowance is in all probability evident from the record. Thus, no examiner’s statement of reasons for allowance is necessary (see M.P.E.P. 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFROZA Y CHOWDHURY whose telephone number is (571)270-1543.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AFROZA CHOWDHURY/Primary Examiner, Art Unit 2628